717 S.E.2d 397 (2011)
Sean HAUGH, and J. Russell Capps
v.
COUNTY OF DURHAM, Ellen W. Reckhow, Chairman of the Durham County Board of Commissioners, in her official capacity, Michael D. Page, Vice-Chairman of the Durham County Board of Commissioners, in his official capacity; and Lewis A. Cheek, Phillip R. Cousin, Jr., and Becky M. Heron, in their official capacities as members of the Durham County Board of Commissioners; Michael M. Ruffin, Durham County Manager in his official capacity; and Nitronex Corporation.
No. 17P11.
Supreme Court of North Carolina.
August 25, 2011.
Jeanette K. Doran, for Sean Haugh, et al.
S.C. Kitchen, Durham, for County of Durham.
K. Edward Greene, Raleigh, for Nitronex Corporation.
Marie Inserra, for County of Durham.

ORDER
Upon consideration of the petition filed on the 12th of January 2011 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 25th of August 2011."
JACKSON, J. recused.